—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Slavin, J.), rendered May 6, 1992, convicting him of attempted robbery in the second degree under Indictment No. 14119/91, upon his plea of guilty, and imposing sentence, and (2) a judgment of the same court, also rendered May 6, 1992, convicting him of criminal possession of a weapon in the third degree under Indictment No. 12999/91, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The defendant’s unsubstantiated claim of coercion and his protestation of innocence at sentencing were not sufficient to render his pleas of guilty procedurally or substantively defective (see, People v Latimer, 176 AD2d 350). Thus, the Supreme Court did not err in refusing to assign substitute counsel to advance these claims that are clearly belied by the record (cf., People v Gonzalez, 171 AD2d 413).
Moreover, the sentences imposed were neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Eiber, O’Brien and Pizzuto, JJ., concur.